DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 06/21/2022

	Claims 1-29 are pending.
	Claim 29 has been amended.
The 35 USC § 112(b) rejection to claim 29 has been withdrawn in view of the amendments received on 06/21/2022.
	


Response to Arguments
Received 06/21/2022


Regarding dependent claim 29:

Applicant’s arguments (Remarks Page 10: ¶ 2-3), filed 06/21/2022, with respect to the rejection(s) of claim(s) 29 under 35 U.S.C § 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.




Allowable Subject Matter

Claims 1-29 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 10, and 20 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

use an image analysis engine to identify objects in a given frame in the first plurality of frames, the image analysis engine comprising a neural network having an input layer, one or more hidden layers, and an output layer;
associate with the given frame object identifiers corresponding to at least a portion of objects detected in the given frame;
access product customization rules specifying objects that are not permitted in frames used to customize at least a first product;
use the product customization rules and the object identifiers associated with the given frame to determine whether the given frame is or is not permitted to be used to customize the first product; 
at least partly in response to determining the given frame is not permitted to be used to customize the first product, store a corresponding indication configured to inhibit the given frame from being used to customize the first product and/or edit the given frame so as to obscure objects in the frame; 
receive a request from a first user regarding the first product; 
determine what frames in the first plurality of frames have been used to customize instances of the first product prior to the receipt of the request from the first user regarding the first product; 
select or enable the first user to select a first frame, among frames that have not been used to customize physical instances of the first product prior to the receipt of the request from the first user;
cause the first frame to be printed or embroidered on a first physical instance of the first product;
store a use indication in association with the first frame indicating that the first frame has been used to customize the first physical instance of the first product;
based at least in part on the use indication stored in association with the first frame indicating that the first frame has been used to customize the first physical instance of the first product, inhibit the first frame from being used to customize other physical instances of the first product;
determine whether a non-fungible token representing at least the first frame, is to be transferred to the first user; and
at least partly in response to determining that the non-fungible token representing the first frame, is to be transferred to the first user, cause a transfer of the non-fungible token to be recorded on a blockchain.

Wherein:

Claim 1, claim 10, and claim 20 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 10 and claim 20.

Davidson et al. (US PGPUB No. 20220245696 A1) teaches creation of physical articles of merchandise and associated virtual articles of merchandise based on a user selection of an image, such as a photo. Wherein, a non-fungible token (NFT) may be associated with one or both of a physical article of merchandise and virtual article of merchandise, or associated with the image selected by the user. Furthermore, the NFT may be transferred with one or both of physical article of merchandise and virtual article of merchandise. Even further, the NFT associated with the merchandise is a part of a blockchain network. However, Davidson et al. fails to disclose to being able to: use an image analysis engine to identify objects in a given frame in the first plurality of frames, the image analysis engine comprising a neural network having an input layer, one or more hidden layers, and an output layer; associate with the given frame object identifiers corresponding to at least a portion of objects detected in the given frame; access product customization rules specifying objects that are not permitted in frames used to customize at least a first product; use the product customization rules and the object identifiers associated with the given frame to determine whether the given frame is or is not permitted to be used to customize the first product; at least partly in response to determining the given frame is not permitted to be used to customize the first product, store a corresponding indication configured to inhibit the given frame from being used to customize the first product and/or edit the given frame so as to obscure objects in the frame; receive a request from a first user regarding the first product; determine what frames in the first plurality of frames have been used to customize instances of the first product prior to the receipt of the request from the first user regarding the first product; select or enable the first user to select a first frame, among frames that have not been used to customize physical instances of the first product prior to the receipt of the request from the first user; cause the first frame to be printed or embroidered on a first physical instance of the first product; store a use indication in association with the first frame indicating that the first frame has been used to customize the first physical instance of the first product; and based at least in part on the use indication stored in association with the first frame indicating that the first frame has been used to customize the first physical instance of the first product, inhibit the first frame from being used to customize other physical instances of the first product.
Schwarz et al. (US Patent No. 11270318 B1) teaches protection of virtual goods/brands within an augmented environment. Wherein, virtual goods are connected to a blockchain, and wherein the blockchain can enable a public or protected environment for digital assets. In addition, the blockchain provides a secure market place for the purchase of virtual goods. However, Schwarz et al. fails to disclose the subject matter of being able to: use an image analysis engine to identify objects in a given frame in the first plurality of frames, the image analysis engine comprising a neural network having an input layer, one or more hidden layers, and an output layer; associate with the given frame object identifiers corresponding to at least a portion of objects detected in the given frame; access product customization rules specifying objects that are not permitted in frames used to customize at least a first product; use the product customization rules and the object identifiers associated with the given frame to determine whether the given frame is or is not permitted to be used to customize the first product; at least partly in response to determining the given frame is not permitted to be used to customize the first product, store a corresponding indication configured to inhibit the given frame from being used to customize the first product and/or edit the given frame so as to obscure objects in the frame; receive a request from a first user regarding the first product; determine what frames in the first plurality of frames have been used to customize instances of the first product prior to the receipt of the request from the first user regarding the first product; select or enable the first user to select a first frame, among frames that have not been used to customize physical instances of the first product prior to the receipt of the request from the first user; cause the first frame to be printed or embroidered on a first physical instance of the first product; store a use indication in association with the first frame indicating that the first frame has been used to customize the first physical instance of the first product; and based at least in part on the use indication stored in association with the first frame indicating that the first frame has been used to customize the first physical instance of the first product, inhibit the first frame from being used to customize other physical instances of the first product.
Yantis et al. (US PGPUB No. 20210248594 A1) teaches generating, storing, transacting, transferring, exchanging, and/or otherwise processing digital tokens. Wherein, generate a digital token including a set of digital attributes that correspond to a set of item attributes, and cryptographically link the digital token to one or more units of the item. Such that, a digital marketplace and/or digital wallet is provided in relation with non-fungible tokens or digital assets. And, the non-fungible tokens or digital assets further correspond to digital products that are further linked to a blockchain. However, Yantis et al. fails to disclose the subject matter of being able to: use an image analysis engine to identify objects in a given frame in the first plurality of frames, the image analysis engine comprising a neural network having an input layer, one or more hidden layers, and an output layer; associate with the given frame object identifiers corresponding to at least a portion of objects detected in the given frame; access product customization rules specifying objects that are not permitted in frames used to customize at least a first product; use the product customization rules and the object identifiers associated with the given frame to determine whether the given frame is or is not permitted to be used to customize the first product; at least partly in response to determining the given frame is not permitted to be used to customize the first product, store a corresponding indication configured to inhibit the given frame from being used to customize the first product and/or edit the given frame so as to obscure objects in the frame; receive a request from a first user regarding the first product; determine what frames in the first plurality of frames have been used to customize instances of the first product prior to the receipt of the request from the first user regarding the first product; select or enable the first user to select a first frame, among frames that have not been used to customize physical instances of the first product prior to the receipt of the request from the first user; cause the first frame to be printed or embroidered on a first physical instance of the first product; store a use indication in association with the first frame indicating that the first frame has been used to customize the first physical instance of the first product; and based at least in part on the use indication stored in association with the first frame indicating that the first frame has been used to customize the first physical instance of the first product, inhibit the first frame from being used to customize other physical instances of the first product.
Malkosh et al. (US PGPUB No. 20200242279 A1) teaches product design that allows designers to user artificial intelligence (AI) and machine learning (ML) for designing and configuring materials and colors on three-dimensional objects. Wherein, the AI and ML uses visual analysis to analyzes materials, placements, and graphics. However, Malkosh et al. fails to disclose the subject matter of being able to: cause the first frame to be printed or embroidered on a first physical instance of the first product; determine whether a non-fungible token representing at least the first frame, is to be transferred to the first user; and at least partly in response to determining that the non-fungible token representing the first frame, is to be transferred to the first user, cause a transfer of the non-fungible token to be recorded on a blockchain.
Mulligan et al. (US PGPUB No. 20150066189 A1) teaches creating customized three-dimensional products with user selected images, and printing the representation of the product on a material or physical instance. However, Mulligan et al. fails to disclose the subject matter of being able to: use an image analysis engine to identify objects in a given frame in the first plurality of frames, the image analysis engine comprising a neural network having an input layer, one or more hidden layers, and an output layer; determine whether a non-fungible token representing at least the first frame, is to be transferred to the first user; and at least partly in response to determining that the non-fungible token representing the first frame, is to be transferred to the first user, cause a transfer of the non-fungible token to be recorded on a blockchain.
Krasley et al. (US PGPUB No. 20220122483 A1) teaches collaborative refinements of digital and/or physical garments within an application. Wherein, three-dimensional modeling includes application programming interface (API) connection(s) to computer-aided design (CAD) environment. Such that, the application uses an artificial intelligence (AI) and machine learning (ML) process. However, Krasley et al. fails to disclose the subject matter of being able to: determine whether a non-fungible token representing at least the first frame, is to be transferred to the first user; and at least partly in response to determining that the non-fungible token representing the first frame, is to be transferred to the first user, cause a transfer of the non-fungible token to be recorded on a blockchain.
Heppding (US PGPUB No. 20140067554 A1) teaches personalizing products using designs, and wherein products are linked to unique identifiers and are printable. However, Heppding fails to disclose the subject matter of being able to: use an image analysis engine to identify objects in a given frame in the first plurality of frames, the image analysis engine comprising a neural network having an input layer, one or more hidden layers, and an output layer; determine whether a non-fungible token representing at least the first frame, is to be transferred to the first user; and at least partly in response to determining that the non-fungible token representing the first frame, is to be transferred to the first user, cause a transfer of the non-fungible token to be recorded on a blockchain.
Harvill (US PGPUB No. 20170046862 A1) teaches generating a customized product design, which allows a user to interact with an asset and imprint pattern(s) on a model in relation with manufacturing. However, Harvill fails to disclose the subject matter of being able to: use an image analysis engine to identify objects in a given frame in the first plurality of frames, the image analysis engine comprising a neural network having an input layer, one or more hidden layers, and an output layer; associate with the given frame object identifiers corresponding to at least a portion of objects detected in the given frame; access product customization rules specifying objects that are not permitted in frames used to customize at least a first product; use the product customization rules and the object identifiers associated with the given frame to determine whether the given frame is or is not permitted to be used to customize the first product; at least partly in response to determining the given frame is not permitted to be used to customize the first product, store a corresponding indication configured to inhibit the given frame from being used to customize the first product and/or edit the given frame so as to obscure objects in the frame; receive a request from a first user regarding the first product; determine what frames in the first plurality of frames have been used to customize instances of the first product prior to the receipt of the request from the first user regarding the first product; select or enable the first user to select a first frame, among frames that have not been used to customize physical instances of the first product prior to the receipt of the request from the first user; cause the first frame to be printed or embroidered on a first physical instance of the first product; store a use indication in association with the first frame indicating that the first frame has been used to customize the first physical instance of the first product;  based at least in part on the use indication stored in association with the first frame indicating that the first frame has been used to customize the first physical instance of the first product, inhibit the first frame from being used to customize other physical instances of the first product; determine whether a non-fungible token representing at least the first frame, is to be transferred to the first user; and at least partly in response to determining that the non-fungible token representing the first frame, is to be transferred to the first user, cause a transfer of the non-fungible token to be recorded on a blockchain.
Andon et al. (US PGPUB No. 20200273048 A1) teaches digital assets associated with one or more products and are collectable, wherein the digital assets are managed in relation with a blockchain and cryptocurrency wallet. Furthermore, the digital asset corresponds to a non-fungible token (NFT) and are able to be created, bought, gifted, given, traded, and/or sold based on ownership. Even further, the digital asset is able to be linked with a real/physical product. However, Andon et al. fails to disclose the subject matter of being able to: use an image analysis engine to identify objects in a given frame in the first plurality of frames, the image analysis engine comprising a neural network having an input layer, one or more hidden layers, and an output layer; associate with the given frame object identifiers corresponding to at least a portion of objects detected in the given frame; access product customization rules specifying objects that are not permitted in frames used to customize at least a first product; use the product customization rules and the object identifiers associated with the given frame to determine whether the given frame is or is not permitted to be used to customize the first product; at least partly in response to determining the given frame is not permitted to be used to customize the first product, store a corresponding indication configured to inhibit the given frame from being used to customize the first product and/or edit the given frame so as to obscure objects in the frame; receive a request from a first user regarding the first product; determine what frames in the first plurality of frames have been used to customize instances of the first product prior to the receipt of the request from the first user regarding the first product; select or enable the first user to select a first frame, among frames that have not been used to customize physical instances of the first product prior to the receipt of the request from the first user; and cause the first frame to be printed or embroidered on a first physical instance of the first product. 
As a result of the limitations of independent claims 1, 10, and 20 as well as dependent claims 2-9, 11-19, and 21-29, are also considered as being distinguished from the closest known prior art alone or reasonable combination.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616